                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                     CHARLESTON DIVISION

IN RE: AMERICAN MEDICAL SYSTEMS, INC.
PELVIC REPAIR SYSTEM PRODUCTS                                                MDL No. 2325
LIABILITY LITIGATION
__________________________________________________________

Joanne O’Toole v. American Medical Systems, Inc.                          2:14-cv-025540

                            MEMORANDUM OPINION AND ORDER

          Pending is a Motion to Dismiss Plaintiff Joanne O’Toole’s Complaint with

Prejudice for Failure to Comply with Pre-Trial Order # 280 filed by defendant

American Medical Systems, Inc. (“AMS”) on July 15, 2019. [ECF No. 62]. AMS cites

to plaintiff’s failure to timely serve a Plaintiff Fact Sheet (“PFS”) in violation of AMS

Pretrial Order # 280. In response, plaintiff’s counsel concedes that plaintiff has not

completed a PFS, but asserts dismissal should be without prejudice. [ECF No. 64].

Plaintiffs also failed to respond to requests for admission or the motion to deem those

requests for admission admitted, and the requests for admission were deemed

admitted by order entered September 5, 2019. [ECF No. 68]. 1

          The court finds, pursuant to Rules 16 and 37 of the Federal Rules of Civil

Procedure and after weighing the factors identified in Wilson v. Volkswagen of Am.,

Inc., 561 F.2d 494, 503-06 (4th Cir. 1977), that this case should be dismissed without

prejudice for failure to provide a PFS in compliance with the court’s previous order.




1   The court is aware of plaintiff’s counsel’s desire to withdraw as counsel. [ECF No. 61].
      Therefore, the court ORDERS that the Motion to Dismiss filed by AMS [ECF

No. 62] is GRANTED in part to the extent AMS seeks dismissal and DENIED insofar

as AMS seeks dismissal with prejudice.       The court ORDERS that the case is

dismissed without prejudice and stricken from the court’s docket.

      The court DIRECTS the Clerk to send a copy of this order to counsel of record.

                                      ENTER:       September 30, 2019




                                         2
